Buchanan, J.
Josephine Leonard, wife oí J. J. Rousseau, made her will and instituted for her universal legatee, her brother, Jean Leonard. Mrs. Rousseau's father and mother survived her, and have brought this suit for a reduction of the legacy to the disposable portion as fixed by Article 1481 of the Civil Code. They had judgment in the District Court, and the defendants have appealed.
The appellants rely, for a reversal of the judgment, upon the probate of the will of Mrs. Rousseau, which took place in the presence and with the consent of the plaintiffs.
It has been frequently decided that the admission of a will to probate and execution, is not a judgment conclusive upon the heirs, and operating an es-toppel of their action to annul or contest the will, even, when they have been duly cited and were present at the probating of the same. See Aubert v. Aubert, 6 Ann. 105, and the cases there cited.
Judgment affirmed, with costs.